     Case 2:14-cv-16744 Document 264 Filed 08/29/19 Page 1 of 12 PageID #: 8143



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


RON FOSTER, individually, and
FOSTER FARMS, LLC and
MARKETING & PLANNING SPECIALISTS
LIMITED PARTNERSHIP,

             Plaintiffs,


v.                                              Civil Action No. 2:14-16744


UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY and
GINA MCCARTHY, in her official capacity
as Administrator, UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY,

             Defendants.


            MEMORANDUM OPINION AND ORDER RESPECTING REMEDIES


             In accordance with the court’s Memorandum Opinion and

Order and Findings of Fact and Conclusions of Law this day

entered, the court considers the remedies that should be imposed.

The issue has been briefed by both parties, each having

recommended a remedy.


             The EPA, the prevailing party, seeks both a civil

penalty pursuant to 33 U.S.C. § 1319(d), and injunctive relief

pursuant to 33 U.S.C. § 1319(b).          Foster does not dispute that

both a civil penalty and injunctive relief is an appropriate form
  Case 2:14-cv-16744 Document 264 Filed 08/29/19 Page 2 of 12 PageID #: 8144



of remedy, but, in particular, disagrees with the EPA as to the

amount of the civil penalty.


            Turning first to the issue of injunctive relief, the EPA

suggests that Foster perform remediation in the form of

“compensatory mitigation at least at the rate they would have had

to perform had they complied with the permit process.”           United

States’ Remedy Brief, “ECF # 251,” at 1.        Specifically, the EPA

proposes:

     that the Court direct Plaintiffs to retain a qualified
     consultant to calculate and submit to the U.S.
     Environmental Protection Agency (EPA) the West Virginia
     Stream and Wetland Valuation Metric (SWVM) credit value
     of the filled portions of RR1, RR2, RR3, and RR4. Upon
     EPA’s agreement that the SWVM credit value has been
     correctly calculated, the United States proposes that
     the Court direct Plaintiffs to provide off-site
     compensatory mitigation for that number of SWVM credits
     within the Little Kanawha watershed. The United States
     prefers that Plaintiffs purchase those credits from a
     mitigation bank, but Plaintiffs could purchase credits
     from West Virginia’s in-lieu fee program, or perform
     permittee-responsible mitigation in the amount of the
     SWVM credits calculated.

Id. at 2.


            The Clean Water Act, (“CWA”), authorizes the EPA to seek

“appropriate relief” for any violations, “including a permanent or

temporary injunction.”     33 U.S.C. § 1319(b).      The district court

“ha[s] authority to issue such restorative orders so as to

effectuate the stated goals of the Clean Water Act ‘to maintain

                                     2
  Case 2:14-cv-16744 Document 264 Filed 08/29/19 Page 3 of 12 PageID #: 8145



the chemical, physical, and biological integrity of the Nation's

waters,’ 33 U.S.C. § 1251 (1983).”       United States v. Cumberland

Farms of Connecticut, Inc., 826 F.2d 1151, 1164 (1st Cir. 1987)


          In evaluating remedial proposals for CWA violations,

“courts have considered three factors: (1) whether the proposal

‘would confer maximum environmental benefits,’ (2) whether it is

‘achievable as a practical matter,’ and (3) whether it bears ‘an

equitable relationship to the degree and kind of wrong it is

intended to remedy.’”     United States v. Deaton, 332 F.3d 698, 714

(4th Cir. 2003) (quoting Cumberland Farms, 826 F.2d at 1164).

Generally, “restoration of a violation site to its pre-violation

condition is the preferred remedy.”       United States v. Bedford, No.

2:07-CV-491, 2009 WL 1491224, at *14 (E.D. Va. 2009) (citing

Cumberland Farms, 826 F. 2d at 1161-65).        But where, as here,

restoration of the damaged site is not feasible, compensatory

mitigation serves as another form of remediation.          See id. (“Other

forms of remediation are compensatory mitigation, such as

purchasing credits at a mitigation bank to accomplish off-site

creation of wetlands, or ensuring the preservation of existing

wetlands.” (internal citations omitted)).         “Compensatory

mitigation can be accomplished in one of three ways: 1) mitigation

banks, 2) in-lieu fee programs, or 3) permittee-responsible

mitigation, with the use of mitigation banks being the preferred
                                     3
  Case 2:14-cv-16744 Document 264 Filed 08/29/19 Page 4 of 12 PageID #: 8146



method.”    Walther v. United States, No. 3:15-CV-0021-HRH, 2015 WL

6872437, at *2 (D. Alaska 2015) (citing 33 C.F.R. § 332.3).


            Here, the court finds that the off-site compensatory

mitigation proposed by the EPA, to be completed by Foster through

purchasing the credits owed -- as determined by a qualified

consultant to be retained by Foster and verified by the EPA --

from a mitigation bank, would confer maximum environmental

benefit, is achievable as a practical matter, and bears an

equitable relationship to the environmental harm sought to be

remedied.    Indeed, the court notes that Foster does not oppose

this form of remediation, but requests that the plaintiffs be

given the choice of the following:


     1. Preservation of existing Plaintiff owned [streams],
               and, if necessary, purchase of additional
               stream lengths of equal or greater WVSWVM
               score to be preserved from any future loss by
               recorded environmental covenant in perpetuity;
               or

     2. In lieu fee; or

     3. On site mitigation performed by the Plaintiffs or
               contracted at Plaintiffs’ expense; or

     4. Off site mitigation performed by the Plaintiffs or
               contracted at Plaintiffs’ expense; or

     5. Off site purchase of mitigation bank credits of at
               least equal WVSWVM score; or

     6. Some combination of any or all of the preceding
               options.

                                     4
  Case 2:14-cv-16744 Document 264 Filed 08/29/19 Page 5 of 12 PageID #: 8147



Plaintiffs’ Remedy Brief, “ECF # 253,” at 3.         However, inasmuch as

off-site mitigation through purchasing credits from a mitigation

bank is the preferred method of the EPA in this case as well as in

general, see 33 C.F.R. § 332.3 (“For these reasons, the district

engineer should give preference to the use of mitigation bank

credits when these considerations are applicable.”), the court

finds it appropriate to direct Foster to perform the specific

remediation as suggested by the EPA.        Accordingly, the court

adopts the remediation suggestion of the counterclaim plaintiffs.


          As for civil penalties, the counterclaim defendants

assert that only a nominal penalty of $1 is warranted, whereas the

counterclaim plaintiffs assert that $840,000 is appropriate.


          The Clean Water Act provides that violators “shall be

subject to a civil penalty not to exceed $25,000 per day for each

violation.”   33 U.S.C. § 1319(d).       The Fourth Circuit has

interpreted this language to mandate a civil penalty: “This

language leaves little doubt that, under the circumstances of this

case, a penalty in some form is mandated.”         Stoddard v. W.

Carolina Reg'l Sewer Auth., 784 F.2d 1200, 1208 (4th Cir. 1986);

see also Atl. States Legal Found., Inc. v. Tyson Foods, Inc., 897

F.2d 1128, 1142 (11th Cir. 1990) (“This language makes clear that

once a violation has been established, some form of penalty is

                                     5
  Case 2:14-cv-16744 Document 264 Filed 08/29/19 Page 6 of 12 PageID #: 8148



required.”).    Courts are afforded broad discretion in setting the

penalty amount.    See United States v. Smithfield Foods, Inc., 191

F.3d 516, 526–27 (4th Cir. 1999) (“Because of the difficulty of

determining an appropriate penalty in a complex case such as this

one, we give deference to the ‘highly discretionary calculations

that take into account multiple factors [that] are necessary in

order to set civil penalties under the Clean Water Act.’” (quoting

Tull v. United States, 481 U.S. 412, 427 (1987)); and Catskill

Mountains Chapter of Trout Unlimited, Inc. v. City of New York,

451 F.3d 77, 87 (2d Cir. 2006) (“District courts have broad

discretion in calculating civil penalties under the CWA.”).


            To determine the appropriate civil penalty, “the court

may begin either with the violator's estimated economic benefit

from noncompliance (known as the ‘bottom-up’ method) or with the

statutory maximum allowable penalty (known as the ‘top-down’

method).”    Catskill Mountains, 451 F.3d at 87; and see Smithfield

Foods, Inc., 191 F.3d at 528, n.7 (“the CWA does not require the

use of either [the bottom-up or the top-down] method, however,

courts have applied both.”).      From there, courts adjust the value

provided from either method by applying the six factors set forth

in the CWA: “[(1)]the seriousness of the violation or violations,

[(2)]the economic benefit (if any) resulting from the violation,

[(3)]any history of such violations, [(4)] any good-faith efforts
                                     6
  Case 2:14-cv-16744 Document 264 Filed 08/29/19 Page 7 of 12 PageID #: 8149



to comply with the applicable requirements, [(5)] the economic

impact of the penalty on the violator, and [(6)] such other

matters as justice may require.”         33 U.S.C. § 1319.


           Here, the court employs the bottom-up approach, which is

also used by the EPA in its remedy brief.         ECF # 251 at 10 – 20.

Specifically, the EPA proposes that the penalty must be at least

$84,438, which it calculates as Foster’s economic benefit reaped

from the CWA violations.     Id. at 14-15.      The EPA reaches this

number by taking the net increase in value on the entirety of

Parcel D3 -- $337,751 -- as provided by records of the Wood County

Tax Assessor, and attributing 25% (i.e., $84,438) of that net

increase to Pad 4, which is the portion of parcel D3 where the

violations took place.     Id.   Importantly, the market value in 2017

provided by the EPA is generally consistent with that found by the

court at pages 39 - 40 of its Findings of Fact and Conclusions of

Law.   Finding the EPA’s calculation to be a reasonable estimate

for the increase in value to Parcel D3, the court uses $84,438 as

a base.


           Turning, then, to the six factors set forth in the Clean

Water Act, the court first considers the seriousness of the

violation.   In determining the seriousness of defendants'

violations, “the court will consider the frequency and severity of

                                     7
  Case 2:14-cv-16744 Document 264 Filed 08/29/19 Page 8 of 12 PageID #: 8150



the violations, and the effect of the violations on the

environment and the public.”      United States v. Smithfield Foods,

Inc., 972 F. Supp. 338, 343 (E.D. Va. 1997).         Foster used 100,000

cubic yards of fill material to fill 1,970 linear feet of stream,

consisting of four streams on his property, which work took two

months or more and cost Foster $352,000.        Findings of Fact &

Conclusions of Law at 10-11.      The filled streams each

significantly affect the chemical, physical, and biological

integrity of downstream waters, and cannot feasibly be restored to

their previous states.     This factor favors a substantial penalty.


          Second, as for the economic benefit to Foster from the

violations, the court notes that although the property value may

have increased in the amount calculated by the EPA, in sum Foster

has sustained a substantial loss by virtue of this dispute.            As

noted in the Findings of Fact and Conclusions of Law at page 39,

Foster has been precluded from developing the land from November

2010 to date, thereby suffering a substantial financial setback.

Because Foster has already lost considerably more than any

economic benefit he received from the violation, this factor

weighs against imposing a substantial penalty.




                                     8
  Case 2:14-cv-16744 Document 264 Filed 08/29/19 Page 9 of 12 PageID #: 8151



            Third, as for any history of violations, no such history

by Foster has been presented to the court.         This appears to be a

first time environmental offense by plaintiffs.


            Fourth, as for any good faith efforts to comply with the

CWA, the court notes that although Foster was alerted to the

potential need to obtain a permit by comments to his contractor

made by EPA inspectors who were inspecting a nearby property, he

did not seek a permit or contact the EPA to determine whether a

permit was required.    Foster did, however, promptly engage Fox

Engineering Company and Dan Metheny, an engineer therewith, to

inquire about the need for a permit; Mr. Metheny informed Foster

that no permit was needed.      Findings of Fact and Conclusions of

Law at 9.    There is no indication that Foster was aware that Mr.

Metheny was not qualified to make that determination.           On balance,

this factor does not significantly aid the court in determining an

appropriate penalty.


            Fifth, as for the economic impact of the penalty on the

violator, Foster is of sufficient wealth that a penalty at the EPA

starting point of $84,438 would not be unduly onerous.


            Sixth, when considering such other matters as justice

may require, the court notes that the compensatory mitigation

required of Foster will likely have a severe economic impact on
                                     9
  Case 2:14-cv-16744 Document 264 Filed 08/29/19 Page 10 of 12 PageID #: 8152



him.   See Stoddard, 784 F.2d at 1209 (“The amount of the penalty

to be levied is, of course, discretionary with the court. . . .

[T]he trial court may consider the fact of the substantial award

of damages in the pendent claim and the need to apply available

resources toward correcting the plant's problems.”), and see also

United States v. Key W. Towers, Inc., 720 F. Supp. 963, 966 (S.D.

Fla. 1989) (“the final consideration in determining the amount of

the penalty, ‘such other matters as justice may require,’ leads

the court to provide the defendants with an option. Specifically,

because of the parties and the court's primary concern of

protecting the pond and providing a pollution-free habitat for the

migratory birds and wildlife, the court will allow the defendants

the option of paying the $250,000 fine or deeding to a charitable

group, such as the Florida Land Trust, the 1.9–acre pond and a 50–

foot buffer zone around that pond.”).


           Taking all of these factors into account, the court

finds that a civil penalty that is sufficient but not greater than

necessary to effectuate the goals of the CWA and to adequately

punish the counterclaim defendants for their violations and deter

future violators is one that exceeds the economic benefit the

counterclaim defendants are deemed to have received from the

violation, and fixes the civil penalty at $100,000.


                                     10
  Case 2:14-cv-16744 Document 264 Filed 08/29/19 Page 11 of 12 PageID #: 8153



           Accordingly, based on the foregoing discussion, it is

ORDERED that, within 120 days of the date of this order, the

counterclaim defendants submit to the EPA an evaluation, performed

in conformity with the West Virginia Stream and Wetland Valuation

Metric, of the number of credits necessary to compensate for

impacts to waters of the United States resulting from the loss of

the stream segments that this court in its Memorandum Opinion and

Order and Findings of Fact and Conclusions of Law found that

counterclaim defendants filled in violation of the Clean Water

Act.   The EPA shall thereafter promptly notify the counterclaim

defendants and the court whether it agrees that the West Virginia

Stream Wetland and Valuation Metric has been correctly calculated.

Upon receiving such notification that the EPA agrees with the

calculation, the counterclaim defendants shall, within 90 days

therefrom, purchase those credits from a stream mitigation bank

pursuant to the procedures set out in 40 C.F.R. § 230.90-98,

unless within 30 days after receipt of the EPA’s agreement with

the calculation, the counterclaim defendants file a motion seeking

review thereof.    Alternatively, if the EPA does not agree with the

calculation and the parties are unable to resolve the issue by

agreement within 60 days after the EPA’s rejection, the

counterclaim defendants shall within another 30 days file a motion

seeking review thereof.

                                     11
  Case 2:14-cv-16744 Document 264 Filed 08/29/19 Page 12 of 12 PageID #: 8154



           Once the court has been notified that the credits have

been purchased or has ruled on a review thereof as the case may

be, a final judgment order carrying into effect the foregoing will

be entered.


           If, within the initial 120-day period noted on page 11,

the counterclaim defendants fail to submit to the EPA the

evaluation described above, any party to this action may seek

entry of a final judgment order herein.


           The Clerk is directed to transmit copies of this order

to counsel of record and any unrepresented parties.


                                          ENTER:   August 29, 2019




                                     12
